DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen(CN 107668063; 02/09/2018). . Chen et al. abstract teach bifenthrin  and chlorantraniliprole in a synergistic mass ratio range of 5:1 to 1:10. Chen et al. teach that the two actives can be applied safely to crops. Chen Examples 1-14  include both bifenthrin  and chlorantraniliprole. 


Chen teaches that the combination of bifenthrin  and chlorantraniliprole can include wetting agents(surfactants, adjuvant), dispersant(naphthalene – aromatic hydrocarbon), solvent(aqueous),NP-10 and OP-10 phosphate(phosphates). 
See Chen reference,
“The dosage form of the invention can be prepared by the art known by the method. wherein, preparing various preparations for wetting agent, dispersant, disintegrating agent, defoaming agent, thickening agent, antifreeze, solvents, emulsifiers, fillers are well known to those skilled in the art.
said dispersant is selected from naphthalene, bis (alkyl) naphthalene sulfonate formaldehyde condensate, naphthalene, aryl phenol polyoxyethylene succinic acid ester sulfonate, octyl phenol polyoxyethylene ether sulphate, poly carboxylate, lignin sulfonate, p-methoxy fatty amido benzene sulfonic acid, alkyl phenol polyoxyethylene ether formaldehyde condensate sulphate, alkyl benzene sulfonic acid calcium salt, naphthalene sulfonic acid formaldehyde condensate sodium salt, alkylphenol polyoxyethylene ether, fatty amine polyoxyethylene ether, fatty acid polyoxyethylene ester, one or more ester polyoxyethylene ether.
the wetting agent is selected from sodium dodecyl sulphate, sodium dodecyl benzene sulfonate, nekal powder, wetting osmotic agent F, cassia nomame, silkworm dropping and Chinese soapberry fruit powder in the one kind of or more.
the disintegrating agent is selected from the group consisting of bentonite, ammonium sulphate, citric acid, urea, sodium chloride, succinic acid, sodium bicarbonate in the one kind of or more.
said solvent is selected from N, N-dimethyl formamide, cyclohexanone, methanol, ethanol, trimethyl cyclohexene ketone, N-octyl pyrrolidone, N-methyl pyrrolidone, propanol, butanol, ethylene glycol, diethylene glycol, ethylene glycol monomethyl ether, butyl acetate, plant oil, acetonitrile in the one kind of or more.
the emulsifying agent is selected from the group consisting of alkyl benzene sulfonic acid calcium salt, styrene polyethenoxy ether ammonium sulphate, alkyl diphenyl ether disulfonic acid magnesium salt, triethanolamine salt, phenethyl phenol polyoxypropylene ether, 506 #, 600 #, 700 #, NP-10 phosphate, OP-10 phosphate, castor oil polyoxyethylene ether, Span 80, Tween 80,602 in the one kind of or more.
the anti-freezing agent is selected from glycol, propanediol, propanetriol and polyethylene glycol in the one kind of or more.
the de-foaming agent is selected from C8~10 fatty alcohol, C10~20 saturated fatty acid (such as capric) and amide, silicon oil, organic silicone compound in the one kind of or more.
said thickening agent is selected from xanthan gum, carboxymethyl cellulose, hydroxyethyl cellulose, methylcellulose, magnesium aluminum silicate, polyvinyl alcohol is one kind of or more.
the preservative is selected from the group consisting of sodium benzoate, sodium propionate, butyl p-hydroxybenzoate, dimethyl fumarate, potassium sorbate, sodium diacetate in the one kind of or more.
said stuffing is selected from kaolin, diatomite, bentonite, attapulgite, white carbon black, starch and light calcium carbonate in the one kind of or more.”

Chen et al. teach treating plants with composition.
See Chen reference, “ implementing examples: bifenthrin and compounded by chlorantraniliprole field drug effect test
field application in Embodiment 1 and field drug effect test of maize/corn borer
referring to pesticide field pharmacodynamic test criteria (1) pesticide for preventing and treating maize/corn borer GB/T 17980.6-2000 ", test agents, contrast agents and blank control cell processing is randomly arranged, cell area 50m2, each for 4 times repeatedly.
investigation and statistic method: 50 corn seedlings per cell investigation, statistic determined strain rate, number of live insect victim strain comparison calculation and contrast. the insect stage, namely 10~15 days after drug investigation.
victim strain rate (%) = (victim plant number/survey total plant number) * 100 %;
preventing effect (%) = (blank contrast victim plant rate-agent treatment zone victim strain rate)/blank contrast victim strain rate * 100 %”.”

Chen et al. do not explicitly teach or exemplify a composition comprising 10 to 60 wt % bifenthrin. However, Chen et al. do teach the total mass percentage content of the active ingredient in the insecticidal composition is 10% to 80%, i.e. the combination of bifenthrin and chlorantraniliprol combined totaling 10% to 80%, rending it obvious to try making an insecticide composition comprising at least 10% bifenthrin. An Artisan in the field would have been motivated to do this because Chen allows for a high concentration(10-80%) of bifenthrin plus chlorantraniliprol.to exist in the composition as well as Chens Examples 1-14 recite numerous different amounts/concentrations of bifenthrin plus chlorantraniliprol.to exist in the composition.

Claim Objection
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616